— Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered July 23,1982, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and criminal *974possession of stolen property in the second degree. 1i Defendant’s sole argument on appeal is that he was denied his constitutional right to a speedy trial (CPL 30.20). In this regard, although defendant argued before County Court that he was denied his statutory right to a speedy trial (CPL 30.30), he never contended that his constitutional right to a speedy trial was denied. Accordingly, there is no ruling of the trial court in this action to be reviewed (People v Jordan, 62 NY2d 825; People v Thomas, 50 NY2d 467, 471-472; People v Watts, 78 AD2d 1008). In any event, we have examined defendant’s contention and find it to be without merit (see People v Friscia, 51 NY2d 845; People v Taranovich, 37 NY2d 442). ¶ Judgment affirmed. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.